Citation Nr: 0201518	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  01-00 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than March 20, 1970, 
for a grant of service connection and assignment of an 
evaluation of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to March 
1961.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 2000 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board notes that: a decision by a decision review officer 
of the RO in January 2001 granted entitlement to an 
evaluation of 10 percent under the provisions of 38 C.F.R. 
§ 3.324 (2001) for the period March 20, 1970, through August 
12, 1997; and the veteran withdrew a claim of entitlement to 
a compensable evaluation for tinnitus for the period March 
20, 1970, through August 12, 1997, and a claim of entitlement 
to monetary damages based on claimed negligence by the United 
States Army.  However, the Board notes that the veteran has 
consistently maintained that he is entitled to a 10 percent 
evaluation for tinnitus that should have been effective prior 
to March 20, 1970.  In a letter dated in November 2001, the 
veteran specifically indicated that service connection as 
well as a 10 percent evaluation for tinnitus should be 
effective from June 22, 1961 until March 20, 1970, when 
compensation was awarded pursuant to the provisions of 
38 C.F.R. § 3.324.  Although the RO certified the issue of 
entitlement to an earlier effective date for the award of 
service connection for tinnitus to the Board, the Board finds 
that given the veteran's contentions in this case, the issue 
should include entitlement to an earlier effective date for 
the award of 10 percent for tinnitus.  The Board finds that 
since the RO did essentially render a decision on the 
effective date of the disability award, and since the veteran 
was provided appropriate notice regarding the legal criteria 
governing such matters and he has, in fact, advanced several 
arguments regarding his entitlement to an earlier effective 
date for the award of 10 percent for tinnitus, there is no 
prejudice to the veteran in recharacterizing the issue as on 
the title page of this decision. 


FINDINGS OF FACT

1.  In June 1961, the veteran asserted a claim of entitlement 
to service connection for bilateral hearing loss, which was 
denied by the agency of original jurisdiction in October 
1961.

2.  In March 1966, the veteran attempted to reopen his 
previously denied claim of entitlement to service connection 
for hearing loss.

3.  The date of claim of entitlement to service connection 
for tinnitus was March 20, 1970.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than March 20, 1970, for a grant of service connection and 
assignment of an evaluation of 10 percent for tinnitus have 
not been met.  38 U.S.C.A. § 5107, 5110 (West 1991 & Supp. 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  The VCAA applies to all pending claims for VA 
benefits and provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  The VCAA also provides that VA shall 
notify the claimant of any information, and any medical or 
lay evidence not previously provided to VA, which is 
necessary to substantiate the claim.  In the instant case, 
the Board finds that VA has complied with the requirements of 
the statute.  The veteran has not identified any evidence 
which may be pertinent to his claim which the RO has not 
obtained and considered.  The RO notified the veteran of the 
requirements in law to establish entitlement to an earlier 
effective date for a grant of service connection and for 
assignment of an evaluation of a service-connected 
disability.  The Board concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claim and that the notice provisions of the 
VCAA have been complied with.  The Board finds that there 
will be no prejudice to the veteran if the Board decides his 
appeal at this time and the Board will, therefore, proceed to 
consider the veteran's claim on the merits.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2001). 

Applicable regulations provide that a specific claim in the 
form prescribed by VA must be filed in order for benefits to 
be paid to any individual under the laws administered by VA.  
38 C.F.R. § 3.151(a) (2001). 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought. 
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a) (2001).  (Emphasis supplied.)

A regulation concerning a report of examination or 
hospitalization as claim for increase or to reopen provides 
that the effective date of pension or compensation benefits, 
if otherwise in order, will be the date of receipt of a claim 
or the date 
when entitlement arose, whichever is the later.  A report of 
examination or hospitalization which meets the requirements 
of this section will be accepted as an informal claim for 
benefits under an existing law or for benefits under a 
liberalizing law or VA issue, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. 
§ 3.157(a) (2001).  Once a formal claim for pension or 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason 
that the service-connected disability is not compensable in 
degree, receipt of one of the following will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen. 

    (1) Report of examination or hospitalization by 
Department of 
Veterans Affairs or uniformed services... 
    (2) Evidence from a private physician or layman. The date 
of receipt 
of such evidence will be accepted when the evidence furnished 
by or in 
behalf of the claimant is within the competence of the 
physician or lay 
person and shows the reasonable probability of entitlement to 
benefits.  
38 C.F.R. § 3.157(b) (2001).
    
Except as provided in 38 C.F.R. § 3.652, pertaining to 
periodic certification of continued eligibility for benefits, 
where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
1 year after the date of request, 
the claim will be considered abandoned.  After the expiration 
of 1 year, further action will not be taken unless a new 
claim is received.  38 C.F.R. § 3.158 (2001).

In the instant case, the record reveals that, in June 1961, 
the veteran filed with the RO in St. Petersburg, Florida, VA 
Form 21-526, Veteran's Application for Compensation or 
Pension.  On that form, in the space for "nature of 
sickness, diseases or injuries for which this claim is made 
and date each began", the veteran stated, "Hearing loss in 
both ears- Feb. 1961."  The Board finds that, in June 1961, 
the veteran filed a formal claim of entitlement to service 
connection for bilateral hearing loss.

Along with his claim for service connection for bilateral 
hearing loss, filed in June 1961, the veteran submitted a 
report by Thomas M. Edwards, MD, a private physician.  Dr. 
Edwards stated that the veteran had indicated to him that he 
had bilateral hearing loss, which, according to the veteran, 
originated during "certain weapons firing execution."  Dr. 
Edwards further stated that the veteran had indicated that he 
developed ringing in the ears at the time of the weapons 
firing exercise.  Dr. Edwards reported his examination 
findings, which did not contain any findings concerning 
tinnitus, and a diagnosis of moderate nerve type deafness in 
both ears.

The Board finds that Dr. Edwards' report of June 1961 did 
not, under applicable regulations, constitute an informal 
claim by the veteran for service connection for tinnitus.  
38 C.F.R. § 3.157 provides that evidence from a private 
physician may be accepted as an informal claim for increased 
benefits or an informal claim to reopen only after a formal 
claim for pension or compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree.  In June 1961, a formal claim for pension or 
compensation had not been allowed and a formal claim for 
compensation had not been disallowed, and so the provisions 
of 38 C.F.R. § 3.157 pertaining to informal claims do not 
apply to the facts of the veteran's case.

In July 1961, the veteran's service medical records were 
received by the RO in St. Petersburg.  That month, the RO 
wrote to the veteran and informed him that a review of his 
service medical records failed to show that he received any 
treatment for a claimed ear condition during service, nor was 
such a condition recorded in the report of his examination at 
the time of his discharge.  The RO also told the veteran 
that, before his claim might receive further consideration, 
it would be necessary for him to submit evidence tending to 
show that the condition was actually incurred in or 
aggravated by his military service and that it still existed.

The veteran did not respond to the RO's letter of July 1961.  
In October 1961, the RO again wrote to the veteran and 
informed him that, because he had failed to supply supporting 
evidence, his claim was being placed in a disallowed status 
and that he could reopen his claim by submission of the type 
of evidence described to him in the RO's letter of July 1961.  
The Board finds that the RO's letter of October 1961 
constituted a denial of the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  The Board 
further finds that the veteran's claim for service connection 
for bilateral hearing loss was abandoned one year after he 
submitted the claim, when he did not furnish the evidence 
which had been requested by the RO.  See 38 C.F.R. § 3.158.  

In August 1962, at the veteran's request, his claims file was 
transferred from the RO in St. Petersburg to the RO in 
Boston, Massachusetts.

In March 1966, the veteran filed with the RO in Boston VA 
Form 21-526, Veteran's Application for Compensation or 
Pension.  On that form, he stated that the claim was being 
made for "ear condition."  In the "remarks" section of the 
form, the veteran stated, "I will submit a report from Dr. 
Edwards", but the veteran did not submit any enclosure or 
attachment to the application form.  The Board notes that no 
specific disability was listed on this claims form and that 
the veteran only referenced treatment for an "Ear 
Condition" as the disability for which Dr. Edwards had 
treated him in June 1961.  He did not indicate what specific 
disability the purported evidence from Dr. Edwards was to 
address.  Parenthetically, the Board notes that the earlier 
June 1961 statement of Dr. Edwards did not include findings 
or diagnosis regarding tinnitus instead only noting that the 
veteran reported ringing in the ears developing in service.  
Dr. Edwards' findings and diagnosis in the June 1961 letter 
related only to the veteran's claimed hearing loss.  The 
claims file does not reflect any action taken by the RO with 
regard to the application form received in March 1966.  The 
Board finds that the form received at the RO in March 1966 
was not a claim of entitlement to service connection for 
tinnitus, because the veteran made no reference to tinnitus 
or ringing in the ears and he thus did not specify service 
connection for tinnitus as a benefit which he was seeking at 
that time.  See 38 C.F.R. §§ 3.151, 3.155(a).

In a statement received on March 20, 1970, a representative 
of the veteran stated that he was requesting service 
connection for impaired hearing.  On March 20, 1970, the 
representative submitted statements by two individuals who 
had served on active duty with the veteran to the effect that 
he developed both hearing loss and ringing in the ears 
(tinnitus) on a firing range in service.  The RO ultimately 
accepted the documents filed on March 20, 1970, as the date 
of claim for service connection for tinnitus, and the Board 
finds that March 20, 1970, was the first date on which the 
veteran claimed entitlement to service connection for 
tinnitus.  For the reasons stated above, the Board has found 
that the veteran did not file a formal or informal claim for 
service connection for tinnitus prior to March 20, 1970.  
Under the provisions of 38 C.F.R. § 3.400 and the facts of 
this case, entitlement to service connection and thus, 
entitlement to a compensable evaluation for tinnitus, may not 
be made effective earlier than March 20, 1970, which is the 
date assigned by the RO.  Entitlement to an earlier effective 
date is not established.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 
3.151, 3.155, 3.157, 3.158, 3.400.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001). 

The Board notes that, at a personal hearing by 
videoconference before the undersigned Member of the Board in 
November 2001, the veteran testified he should not have been 
expected to have knowledge or understanding of VA procedures 
with respect to the filing of formal claims for benefits 
because of his youth and unfamiliarity regarding such matters 
when he was discharged from service.  The Board emphasizes, 
however, that with regard to an earlier effective date issue, 
VA is bound to apply controlling law and regulations to 
claims for benefits without regard to such factors and, as 
explained above, the law and regulations do not permit an 
allowance of his current appeal.



ORDER

Entitlement to an effective date earlier than March 20, 1970, 
for a grant of service connection and assignment of an 
evaluation of 10 percent for tinnitus is denied.



		
	S. L. Kennedy
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

